Title: To Thomas Jefferson from William Fleming, 22 May 1779
From: Fleming, William
To: Jefferson, Thomas



Dear Sir
Philadelphia, 22d. May 1779.

I promised myself the satisfaction of receiving letters from some of my friends by the express who brought the distressing account of the enemy’s success at Portsmouth, but I have not received a letter from Virginia since my arrival here, except from Mrs. Fleming.
I am apprehensive the enemy will commit great ravages before an effectual check can be given to their progress, as the dispersed situation of our militia, and their want of arms and accoutrements will greatly retard their operations, be them ever so spirited and active.
From the best observations I have been able to make, our great concerns wear a very gloomy aspect, owing principally to the rapid and excessive depreciation of our money, which is almost beyond conception; and the misfortune is, the mischief is daily increasing, and no man can see where it will stop; and I am persuaded if something effectual is not speedily done, it will in a short time cease to be current at all. Should that happen, the disbanding our army must inevitably be the consequence. When I came here, the 27th of April, the difference between paper and gold was sixteen for one, and I was yesterday told by a member of congress that 75£ a peice is now given for half Joes. Provisions, and all kinds of goods rise in proportion to the depreciation of the paper money. Add to all this that our credit with foreigners is sinking a pace, and the enemy  in possession of most of our ports to the southward of Rhode Island; which will consequently increase the difficulty of procuring cloaths for our soldiers, and military stores, should the war be continued, which is a thing not at all improbable, but will, in my apprehension, depend in a great measure on Congress.
I am of opinion the enemy have pretty well lost sight of conquering America by arms; for instead of drawing their force to a point, and making an effort against our grand army, it seems to be their plan to carry on a kind of piratical war in detached parties, by burning our towns, plundering our sea coasts, and distressing individuals; besides endeavouring, by every artifice in their power, to destroy the little credit left of our paper money, to sow dissentions and create divisions among us, and, if possible, to wean a party from the alliance with France and, that being effected, to offer independence to America on her entering into a treaty, offensive and defensive with G. Britain. These are my conjectures—whether well or ill founded time perhaps may discover.
Genl. Thompson, and several other officers of rank, are just arriv’d from N. York on parole. The enemy there are about 7000 strong, including American recruits, of which they have a great proportion. They have received no reinforcements from Europe this spring.
I think we have little to fear but from the depreciation of our money; and from that source we have, in my opinion, much to fear. There are between 130 and 140 millions of dollars now in circulation; and congress, to make one bold effort to restore its sinking credit, yesterday passed an act to call on the states for their respective quotas of 45 millions of dollars, by the first day of next January; and this (if it can be effected) will not answer the end, without the aid of a foreign loan; for unless some such measure can be speedily adopted, the emissions between this and the first day of January, must greatly exceed 45 millions of dollars. The demand appears large, and doubtless it is so; but the very critical situation of our affairs seems to make it not only expedient, but absolutely necessary; and I am hopeful a plentiful crop this year will enable our people to pay it without making sale of much of their property, besides the produce of their lands, and many will pay it with less than a fourth of that produce. On those who have no land it will fall the lightest. An address from congress to the people of each state, shewing the situation of their affairs, and the necessity for the measure, will accompany the requisition. What cannot be raised by taxes must I suppose, be borrowed; but in my opinion,  the less of the latter the better. I believe most of the states to the northward of Virginia will raise their whole proportion by taxes; and if Virginia (instead of laying high taxes, now the produce of her lands are high) should give too much into the scheme of borrowing, she will have the greatest part of her enormous debt to pay with interest when (the money having in a great measure recovered its credit) her commodities will have fallen many hundred per cent; and the consequence will be that your speculating harpies, who have large sums of money in their hands, will carefully lay it up, as soon as they see its credit established, to purchase your lands and negroes at an under value.
Our great misfortune is, that the bulk of the people, thro’out the states, seem to have lost sight of the great object for which we had recourse to arms, and to have turned their thoughts soley to accumulating ideal wealth, and preying upon the necessities of their fellow citizens.
I have heard much, but seen very little, of patriotism and public virtue: If there is any remains of it in America, this is the season for calling it forth, and for it’s utmost exertions.
France has done generous things for us, to which she was not bound by treaty, and if we will but be firm and united, all may yet be well.
It is of the utmost consequence that the confederation be speedily ratified. It would in a great degree give force and energy to the proceedings of congress, and defeat the hope our enemy entertains of dividing us. Maryland is the only state that now refuses to accede tho’ many of the states have acceded on condition that all the rest come into the confederation. The Maryland delegates, a few days ago delivered in, to congress, an instruction from their assembly on the subject; and a very extraordinary, indecent performance it is. A copy will be sent by the express to our assembly for their consideration, and I hope we shall be favoured with a proper comment upon it.
I am afraid I have trespassed on your patience by dwelling on so melancholy a subject, but I thought it necessary to say something on what appears to me to be the state of our affairs, and having entered on the subject, could not well say less. When I speak of facts, what I say I know to be true. The rest are mere conjectures I have ventured to make from particular circumstances which have occurred.
We are just informed, by report, of some horrid depredations of  the enemy, which, if true, I hope will rouse the spirit of our people, as their conduct in 76 did that of the people of Jersey.
We have a report from different quarters, that Colo. G. R. Clarke has made prisoner the Governor of Detroit (one Hamilton) with about 34 [ ] privates, who are now on their way to Wmsburgh. I am with great esteem, Dr Sr Yr. Affect. friend & servt,

Wm. Fleming

